Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et al. (U.S. Pub No. 2019/0059024 A1) in view of Niemi et al. (U.S. Pub No. 2019/03944245 A1).


1. Mufti teaches a method implemented by a network node, the method comprising: 
receiving, via a user equipment (UE), a session initial protocol (SIP) registration request [par 0081, 0082, In some examples, block 416 can be followed by block 502. Some examples of process 500 permit re-enabling SRVCC on session establishment (e.g., SIP INVITE) if the terminal has changed access networks since the time of registration (e.g., SIP REGISTER). Accordingly, in some examples of process 500, the first data comprises a registration request such as a SIP REGISTER request. Server 304 can receive third data 504 from the terminal 102 via the communications interface. For example, the third data 504 can include a SIP INVITE request, or a SIP REGISTER request (e.g., a re-REGISTER)]; and in response to receiving the SIP registration request; obtaining non-access stratum (NAS) registration state information associated with the UE from a first core network node [par 0087, 0088, 0134, 0135, the first data comprises a Session Initiation Protocol (SIP) REGISTER request, the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC), the third data comprises a SIP INVITE request, the anchoring network system comprises a Proxy Call Session Control Function (P-CSCF), and the core network system comprises an Access Transfer Control Function (ATCF). At 1204, in some examples, terminal 102 can receive an attach result 1206 via the radio. For example, the attach result 1206 can include a NAS Attach Accept message. The Attach Accept message can be carried in a DedicatedInfoNAS IE of an RRCConnectionReconfiguration IE. At 1208, in some examples, terminal 102 can determine, based at least in part on the attach result 1206, data 1210 indicating whether single-radio voice call continuity (SRVCC) is supported], the NAS registration state information [par 0023, 0024, Other example networks include fourth- generation (4G) cellular networks, such as LTE cellular networks carrying voice over LTE (VoLTE) sessions using Session Initiation Protocol (SIP) signaling, the public switched telephone network (PSTN) using Signaling System 7 (SS7) signaling. A terminal can receive communication services from the home network (e.g., a home PLMN, HPLMN) or from a visited network (e.g., a visited PLMN, VPLMN) different from the home network. The term "roaming" describes operation of a terminal in a visited network. A "serving network" is an access network via which a terminal is receiving connectivity, regardless of whether that network is a home network or a visited network. Evolved SRVCC (eSRVCC) technology permits signaling and media to be anchored at an ATCF and an access transfer gateway (ATGW), respectively, of a serving network], wherein the UE is registered with a first IP Multimedia Subsystem (IMS) network that includes the network node using the SIP via an access network supported by a second core network [par 0034, 0035, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below). Once terminal 102 is authorized by home authorization server system system(s) 116 and attached to serving network 112, terminal 102 can participate in sessions. For example, terminal 102 can initiate a session with terminal 104 by exchanging messages via a signaling path 118. For example, terminal 102 can transmit a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, or other session- initiation message]; and providing, to a second IMS network node, an indication of a single UE SRVCC capability for the UE [par 0054, 0090, in some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature-capability indicators, or other items discussed above (e.g., in Table 1) from the Feature-Caps header].

 	In an analogous art Niemi show indicating at least one of fourth-generation (4G) single radio voice call continuity (SRVCC) capability of the UE or fifth- generation (5G) SRVCC capability of the UE wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS registration request originating from the UE [par 0048, Under another proposed scheme for indication of UE voice capabilities using NAS signaling in 5G mobile communications in accordance with the present disclosure, processor 412 may receive, via transceiver 416, an indication related to support or preference for Single Radio Voice Call Continuity (SRVCC) from a communication entity (e.g., apparatus 420) of a 5G mobile network (e.g., wireless network 120). In response to receiving the indication, processor 412 may perform one or more operations accordingly].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Niemi because this provides  a method may involve a processor of an apparatus (e.g., UE) transmitting an indication of a voice domain preference in a 5GS to a communication entity of a 5G mobile network.


2. Mufti  and Niemi disclose the method of claim 1, wherein the first core network node comprises a home subscriber server (HSS) [Mufti, par 0034, Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS)].

4. Mufti and Niemi teaches the method of claim 1, wherein the network node comprises an IMS service centralization and continuity application server (SCC AS) [Mufti, par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P-CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106].

5. Mufti and Niemi defines the method of claim 1, wherein the second IMS network node comprises an access transfer control function (ATCF) node [par 0037, In some examples, messages along signaling path 118 can pass through anchoring network system(s) 122, e.g., a P-CSCF or an ATCF of an IMS].

7. Mufti and Niemi demonstrate the method of claim 1, wherein providing the indication of a single UE SRVCC capability for the UE comprises sending, to the second IMS network node, a SIP message request containing SRVCC information [Mufi claim 3, a Session Initiation Protocol (SIP) REGISTER request; the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC));

[par 0019, Some prior networks support SRVCC handover from PS to CS for all terminals. This uses resources on the P-CSCF, and Service Centralization and Continuity Application Server (SCCAS) (or telephony application server, TAS) in those networks, and additionally on the access transfer control function (ATCF) if evolved SRVCC (eSRVCC) is supported].


9. Mufti and Niemi reveals a computing device implementing a network node, the computing device comprising: a processor; and a memory coupled to the processor, the memory storing instructions that, when executed[par 0060, The terminal 302 can be or include a wireless phone, a wired phone, a tablet computer, a laptop computer, a wristwatch, or other type of terminal. The terminal 302 can include one or more processors 312, @.g., one or more processor devices such as microprocessors, microcontrollers, field- programmable gate arrays (FPGAs), application-specific integrated circuits (ASICs), programmable logic devices (PLDs), programmable logic arrays (PLAs), programmable array logic devices (PALs), or digital signal processors (DSPs), and one or more computer readable media (CRM)], configure the processor to: receive, via a user equipment (UE), a session initial protocol (SIP) registration request [par 0081, 0082, In some examples, block 416 can be followed by block 502. Some examples of process 500 permit re-enabling SRVCC on session establishment (e.g., SIP INVITE) if the terminal has changed access networks since the time of registration (e.g., SIP REGISTER). Accordingly, in some examples of process 500, the first data comprises a registration request such as a SIP REGISTER request. Server 304 can receive third data 504 from the terminal 102 via the communications interface. For example, the third data 504 can include a SIP INVITE request, or a SIP REGISTER request (e.g., a re-REGISTER)]; obtain non-access stratum (NAS) registration state information associated with the UE from a first core network node[par 0087, 0088, 0134, 0135, the first data comprises a Session Initiation Protocol (SIP) REGISTER request, the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC), the third data comprises a SIP INVITE request, the anchoring network system comprises a Proxy Call Session Control Function (P-CSCF), and the core network system comprises an Access Transfer Control Function (ATCF). At 1204, in some examples, terminal 102 can receive an attach result 1206 via the radio. For example, the attach result 1206 can include a NAS Attach Accept message. The Attach Accept message can be carried in a DedicatedInfoNAS IE of an RRCConnectionReconfiguration IE. At 1208, in some examples, terminal 102 can determine, based at least in part on the attach result 1206, data 1210 indicating whether single-radio voice call continuity (SRVCC) is supported], wherein the UE is registered with a first IP Multimedia Subsystem (IMS) network that includes the network node using SIP via an access network supported by a second core network [par 0034, 0035, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below). Once terminal 102 is authorized by home authorization server system system(s) 116 and attached to serving network 112, terminal 102 can participate in sessions. For example, terminal 102 can initiate a session with terminal 104 by exchanging messages via a signaling path 118. For example, terminal 102 can transmit a SIP INVITE message having a Session Description Protocol (SDP) body including a session description, or other session-initiation message]; and provide, to a second IMS network node, an indication of a single UE SRVCC capability for the UE [par 0054, 0090, In some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature- capability indicators, or other items discussed above (e.g., in Table 1) from the Feature- Caps header].
 	Mufti fail to show the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (SG) SRVCC capability for the UE, and wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS Registration request originating from the UE.
 	In an analogous art Niemi show the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (SG) SRVCC capability for the UE, and wherein an indication of the at least one of 4G or 5G SRVCC capability of the UE is included in a NAS Registration request originating from the UE [par 0048, UE voice capabilities 412 may receive, via transceiver 416, an indication related to support or preference for Single Radio Voice Call Continuity (SRVCC) from a communication entity (e.g., apparatus 420) of a 5G mobile network (e.g., wireless network 120). In response to receiving the indication, processor 412 may perform one or more operations accordingly. For instance, processor 412 may determine whether to perform a cell measurement for a type of access]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Niemi because this provides  a method may involve a processor of an apparatus (e.g., UE) transmitting an indication of a voice domain preference in a 5GS to a communication entity of a 5G mobile network


10.Mufti and Niemi describes the computing device of claim 9, wherein the first core network node comprises a home subscriber server (HSS) [Mufti par 0034, Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS)].

11. Mufti and Niemi provides the computing device of claim 9, wherein the second core network comprises a 5G core network [par 0140, First data 1304 can include information 1306, e.g., identification information the value of a User-Agent header, a hostname, or other identification information described herein; or location information such as a PANI value or portion thereof, e.g., a value indicating whether terminal 102 is connected via a 4G or fifth-generation (5G) access, or other location information described herein].

12. Mufti and Niemi creates the computing device of claim 9, wherein the network node comprises an IMS service centralization and continuity application server (SCC AS) [Mufti par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P- CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106].


13. Mufti and Niemi defines the computing device of claim 9, wherein the second IMS network node comprises an access transfer control function (ATCF) node[Niemi, par 0037, In some examples, messages along signaling path 118 can pass through anchoring network system(s) 122, e.g., a P-CSCF or an ATCF of an IMS].

14. Mufti provides a server-implemented method, comprising: receiving a request from an IP Multimedia Subsystem (IMS) network node of an IMS network [par 0073, At 406, in some examples, the server 304 can determine that the first data 404 includes a request 408 for a predetermined network service. For example, the predetermined network service can be SRVCC or another continuity service, e.g., for continuity of data sessions across handover]; and in response to receiving the request, providing NAS registration state information associated with a user equipment (UE) to the IMS network par 0087, 0088, 0134, 0135, the first data comprises a Session Initiation Protocol (SIP) REGISTER request, the predetermined network service comprises at least Single-Radio Voice Call Continuity (SRVCC) or Evolved SRVCC (eSRVCC), the third data comprises a SIP INVITE request, the anchoring network system comprises a Proxy Call Session Control Function (P-CSCF), and the core network system comprises an Access Transfer Control Function (ATCF). At 1204, in some examples, terminal 102 can receive an attach result 1206 via the radio. For example, the attach result 1206 can include a NAS Attach Accept message. The Attach Accept message can be carried in a DedicatedInfoNAS IE of an RRCConnectionReconfiguration IE. At 1208, in some examples, terminal 102 can determine, based at least in part on the attach result 1206, data 1210 indicating whether single-radio voice call continuity (SRVCC) is supported], wherein the server is configured to store separate instances of UE SRVCC capabilities [par 0034, Home authorization server system system(s) 116 can additionally or alternatively store information about current or prior registrations or attaches of terminal 102 to access network 108 or components of home network 114 (e.g., an IMS, discussed below)], and wherein the UE is registered with the IMS network using a session initiation protocol (SIP) via an access network [par 0054, 0090, In some examples of SRVCC, the P-CSCF is between the ATCF and the terminal on both the originating and terminating sides. In some examples, the TAS is between the SCCAS and the terminal on both the originating and terminating sides. In process 500, once terminal 102 has moved to an access network that does support SRVCC, server 304 can determine indication 516 including SRVCC-related feature-tags, feature-capability indicators, or other items discussed above (e.g., in Table 1) from the Feature-Caps header].
 	Mufti fail to show the separate instances including indications of at least one of 4G UE SRVCC capability or 5G UE SRVCC capability the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (5G) UE SRVCC capability of the UE.
 	In an analogous art Niemi show the separate instances including indications of at least one of 4G UE SRVCC capability or 5G UE SRVCC capability the NAS registration state information indicating at least one of fourth-generation (4G) UE single radio voice call continuity (SRVCC) capability of the UE or fifth-generation (5G) UE SRVCC capability of the UE[par 0048, Under another proposed scheme for indication of UE voice capabilities using NAS signaling in 5G mobile communications in accordance with the present disclosure, processor 412 may receive, via transceiver 416, an indication related to support or preference for Single Radio Voice Call Continuity (SRVCC) from a communication entity (e.g., apparatus 420) of a 5G mobile network (e.g., wireless network 120). In response to receiving the indication, processor 412 may perform one or more operations accordingly].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Niemi because this provides  a method may involve a processor of an apparatus (e.g., UE) transmitting an indication of a voice domain preference in a 5GS to a communication entity of a 5G mobile network.


15. Mufti displays the method of claim 14, Mufti fail to show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability.
 	In an analogous art Niemi show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability [par 0048, UE voice capabilities using NAS signaling in 5G mobile communications in accordance with the present disclosure, processor 412 may receive, via transceiver 416, an indication related to support or preference for Single Radio Voice Call Continuity (SRVCC) from a communication entity (e.g., apparatus 420) of a 5G mobile network (e.g., wireless network 120). In response to receiving the indication, processor 412 may perform one or more operations accordingly. For instance, processor 412 may determine whether to perform a cell measurement for a type of access]. 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and Niemi because this provides  a method may involve a processor of an apparatus (e.g., UE) transmitting an indication of a voice domain preference in a 5GS to a communication entity of a 5G mobile network


16. Mufti and Niemi demonstrate the method of claim 14, wherein the access network comprises one of: a network supported by a 3™ Generation Partnership Project (GPP) core network, a Next Generation Radio Access Network (NG-RAN) supported by a 5G core network, or an Evolved Universal Mobile Telecommunications System (UMTS) 0031, The serving network 112 can include a VPLMN. In some examples, serving network 112 can be or include an Evolved Packet System (EPS) network including Evolved UMTS Terrestrial Radio Access Network (E-UTRAN) access and an Evolved Packet Core (EPC)].

17. Mufti and Niemi describes the method of claim 14, wherein the IMS network node comprises an IMS service centralization and continuity application server (SCC AS) [par 0048, IMS 214 can include a number of nodes, such as a proxy call session control function (P- CSCF) 216, an ATCF 218, a serving call session control function (S-CSCF) 220, and one or more application server(s) (ASes) 222, 224, e.g., a TAS and an SCCAS, respectively. ASes 222, 224 can represent application server system(s) 106], and wherein the NAS registration state information is provided via a Sh interface associated with the IMS network node [par 0040, Terminal 102, home authorization server system system(s) 116, or other devices can communicate with location provider system(s) 126, e.g., via the SIP or Diameter protocols or other protocols, e.g., over the LTE Sh interface or other appropriate interfaces].

18. Mufti and Niemi demonstrates the method of claim 14, wherein the 4G UE SRVCC capability comprises a UE packet- switched (PS) to circuit-switched (CS) SRVCC capability [par 0019, Some prior networks support SRVCC handover from PS to CS for all terminals. This uses resources on the P-CSCF, and Service Centralization and Continuity Application Server (SCCAS) (or telephony application server, TAS) in those networks, and additionally on the access transfer control function (ATCF) if evolved SRVCC (eSRVCC) is supported]. 

19.Mufti and Niemi discloses the method of claim 14, wherein the server comprises at least one of a home subscriber server (HSS) and unified data management (UDM) [par 0034, Home authorization server system system(s) 116 can include, e.g., a Diameter Routing Agent (DRA), a home location register (HLR), or a home subscriber server (HSS)].


4.  	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et aI. (U.S. Pub No. 2019/0059024 A1) in view of Niemi et al. (U.S. Pub No. 2019/03944245 A1) in view of Malhortra et al. (U.S. Patent No. 9,532,276 B1).

6. Mufti and Niemi creates the method of claim 1, Mufti and Niemi fail to show wherein the second IMS network node is in a second IMS network.
 	In an analogous art Malhotra show wherein the second IMS network node is in a second IMS network [col 10, In 34-40, Further, the WCD may correlate the first IMS transfer-address with dual-radio transitioning and may correlate the second IMS transfer-address with single-radio transitioning, to facilitate the selecting and sending].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti, Niemi and Malhotra because to support .

5.  	Claim 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mufti et |. (U.S. Pub No. 2019/0059024 A1) in view of Niemi et al. (U.S. Pub No. 2019/03944245 A1) in further view of KELLER et al. (U.S. Pub No. 2020/0305033 A1).

15. Mufti displays the method of claim 14, Mufti fail to show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability.
 	In an analogous art KELLER show wherein the registration state information indicates both 4G UE SRVCC capability and 5G UE SRVCC capability [par 0052, Once the AMF receives information about the correct SRVCCF from the first NF service provider 121, it continues with the SRVCC handover preparation towards the SRVCCF indicated from the first NF service provider 121. The SRVCC target information may also comprise of 4G/5G area information, in the case the NG-RAN includes this information in the SRVCC handover request to the AMF}.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and KELLER because provide a method for managing specific functionality for specific network areas which improves the performance and reliability of the communications network in an efficient manner.


 	In an analogous KELLER show wherein the server comprises the HSS and a collocated UDM [par 0063, the NF service consumer 130, such as the AMF, has informed the RAN 140 that the specific functionality, in this exemplary embodiment the SRVCC, is possible, when the STN-SR and C-MSISDN have been received from UDM/HSS].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Mufti and KELLER because provide a method for managing specific functionality for specific network areas which improves the performance and reliability of the communications network in an efficient manner.


Response to Arguments


Mufti does not teach or suggest these features of amended claim 1. Mufti describes an anchoring system that can determine whether a specific network service is supported or not supported in an access network to which a terminal is connected.
Importantly, there is no mention in Mufti of (1) performing NAS registration, (2) obtaining NAS registration state information responsive to receiving a SIP registration request, or (3) an indication of 4G and/or 5G SRVCC capability of a 


The applicant arguments are moot in view of newly rejected claims.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468